Exhibit 10.10


EXECUTION VERSION





Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile:+44(20)77736461
Telephone: +44 (20) 777 36810
c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000


DATE:    June 5, 2014


TO:    SunEdison, Inc.
501 Pearl Drive
St. Peters, MO 63376


ATTENTION:    Brian Wuebbels
EVP and Chief Financial Officer


TELEPHONE:    (636) 474-5000
FACSIMILE:    (636) 474-5158


FROM:    Barclays Capital Inc., acting as Agent for Barclays Bank PLC
                
SUBJECT:    Additional Warrant Transaction


The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between Barclays Bank PLC (“Dealer”),
through its agent Barclays Capital Inc. (the “Agent”), and SunEdison, Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
Each of Dealer and Counterparty acknowledges to and agrees with the other party
hereto and to and with the Agent that (i) the Agent is acting as agent for
Dealer under the Transaction pursuant to instructions from Dealer, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction, (iii) the Agent shall
have no responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the Transaction, (iv) Dealer and the Agent have not given, and
Counterparty is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Counterparty acknowledges that the Agent is an affiliate
of Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder. Dealer is authorized by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority.
The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty. The Agent will furnish to Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with a Transaction.



 
 





NY\6378233.1

--------------------------------------------------------------------------------





Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation.


The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern. For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions. For the purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call or an
Option, as context requires.


This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of $100.0 million and with such other
elections set forth in this Confirmation; provided that the words “, or becoming
capable at such time of being declared,” shall be deleted from such Section
5(a)(vi)). The Transaction shall be the only transaction under the Agreement.


The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:


General:
 
 
 
Trade Date:
June 5, 2014.
 
 
Effective Date:
June 10, 2014.
 
 
Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.
 
 
Warrant Style:
European.
 
 
Warrant Type:
Call.
 
 
Seller:
Counterparty.
Buyer:
Dealer.
 
 
Shares:
The common stock, par value USD 0.01 per share, of Counterparty.
 
 
Number of Warrants:
For each Component, as provided in Annex C to this Confirmation.
 
 
Warrant Entitlement:
One Share per Warrant.
 
 




 
2





NY\6378233.1

--------------------------------------------------------------------------------



Strike Price:
As provided in Annex B to this Confirmation.
 
 
Premium:
As provided in Annex B to this Confirmation.
 
 
Premium Payment Date:
The Effective Date.
 
 
Exchange:
The New York Stock Exchange.
 
 
Related Exchanges:
All Exchanges.
 
 
Calculation Agent:
Dealer; provided that, notwithstanding anything to the contrary, all
determinations, adjustments and calculations performed by Dealer in its capacity
as Calculation Agent, as well as any determinations, adjustments or calculations
by Dealer in any other capacity, pursuant to this Confirmation, the Agreement
and the Equity Definitions shall be made in good faith and in a commercially
reasonable manner. In the event the Calculation Agent or Dealer makes any
calculation, adjustment or determination pursuant to this Confirmation, the
Agreement or the Equity Definitions, the Calculation Agent or Dealer shall, upon
written request from Counterparty, promptly provide an explanation in reasonable
detail of the basis for any such determination, adjustment or calculation
(including any quotations, market data or information from external sources used
in making such calculation, adjustment or determination, as the case may be, but
without disclosing Calculation Agent’s or Dealer’s proprietary models or other
information that is subject to contractual, legal or regulatory obligations to
not disclose such information); provided that following the occurrence of an
event described under Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in the over-the-counter corporate
equity derivatives to act , during the period commencing on the date such Event
of Default occurred and ending on the Early Termination date with respect to
such Event of Default, as the Calculation Agent.
 
 
Procedure for Exercise:
 
 
 
     In respect of any Component:
 
 
 




 
3





NY\6378233.1

--------------------------------------------------------------------------------



Expiration Date:
As provided in Annex C to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall declare the Final Disruption Date to be the Expiration
Date (irrespective of whether such date is an Expiration Date in respect of any
other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Equity Definitions, the Relevant Price for
the Expiration Date shall be the prevailing market value per Share determined by
the Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case (i) the Calculation Agent shall make adjustments to the number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day determined in the manner described in
the immediately preceding sentence as the Expiration Date for the remaining
Warrants for such Component and (ii) the Relevant Price for such Disrupted Day
shall be determined by the Calculation Agent, using a volume-weighted method
(assuming that such Disrupted Day was not going to be so disrupted as of the
time of such disruption), based on transactions in the Shares on such Disrupted
Day taking into account the nature and duration of such Market Disruption Event
on such day. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date. “Final Disruption Date” has the
meaning provided in Annex B to this Confirmation.
 
 
Automatic Exercise:
Applicable, and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component, subject to the provisions set forth under “Limit on
Beneficial Ownership” below.
 
 
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof, and by replacing the words “or (iii) an Early
Closure.” with “(iii) an Early Closure or (iv) a Regulatory Disruption, in each
case that the Calculation Agent determines is material.”
 
 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
 




 
4





NY\6378233.1

--------------------------------------------------------------------------------



Regulatory Disruption:
Any event that Dealer determines, in its reasonable judgment, makes it advisable
with regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such policies or procedures are imposed
by law or have been voluntarily adopted by Dealer or its affiliate),
consistently applied on a non-discriminatory basis to transactions of the type
of the Transaction, for Dealer or its affiliate to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.
 
 
Settlement Terms:
 
 
 
    In respect of any Component:
 
 
 
Settlement Currency:


USD




 
5





NY\6378233.1

--------------------------------------------------------------------------------



Settlement Method Election:
Applicable; provided that:


(i) Counterparty may elect Cash Settlement only if, on or prior to the
Settlement Method Election Date, Counterparty delivers written notice to Dealer
stating that Counterparty has elected that Cash Settlement apply with respect to
every Component of the Transaction, and Dealer delivers written consent to such
election by Counterparty, by the second (2nd) Scheduled Trading Day immediately
following the day on which such notice is delivered by Counterparty;


(ii) on such notice delivery date, Counterparty shall be deemed to represent and
warrant to Dealer in writing that, as of such notice delivery date:


(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares;


(B) Counterparty is electing Cash Settlement in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws;


(C) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities;


(D) the capital of Counterparty is adequate to conduct the business of
Counterparty;


(E) Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature;


(F) Counterparty would be able to purchase the Number of Shares in compliance
with the laws of Counterparty’s jurisdiction or organization;


(G) Counterparty has the power to make such election and to execute and deliver
any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance; and


(H) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets, in each case other than any
violation or conflict as would not have a material adverse effect on the
Transaction or the parties hereto;


(iii) such Settlement Method Election shall apply to every Component; and


(iv) no event of default has occurred and is continuing under any indebtedness
of the Counterparty or its subsidiaries in an aggregate amount of USD 350
million or more.


At any time prior to making a Settlement Method Election, Counterparty may,
without the consent of Dealer, amend this Confirmation by notice to Dealer to
eliminate Counterparty’s right to elect Cash Settlement pursuant to this
“Settlement Method Election” provision.






 
6





NY\6378233.1

--------------------------------------------------------------------------------



 
 
Electing Party:
Counterparty
 
 
Settlement Method Election Date:
The tenth (10th) Scheduled Trading Day immediately preceding the scheduled
Expiration Date for the Component with the earliest scheduled Expiration Date.
 
 
Default Settlement Method:
Net Share Settlement.
 
 
Net Share Settlement:
If applicable, in lieu of the obligations set forth in Sections 8.1 and 9.1 of
the Equity Definitions, for each Component, Counterparty shall deliver to Dealer
on the relevant Settlement Date a number of Shares equal to the Net Share Amount
for such Component to the account specified by Dealer, and cash in lieu of any
fractional Share valued at the Relevant Price for the Valuation Date
corresponding to such Settlement Date, subject to the provisions set forth under
“Registration/Private Placement Procedures” below.
 
 
Net Share Amount:
For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
the excess, if any, of the Relevant Price for the Valuation Date occurring on
such Exercise Date over the Strike Price (such product, the “Net Share
Settlement Amount”), divided by (y) such Relevant Price.
 
 
Cash Settlement:
If applicable, in lieu of the obligations set forth in Section 8.1 of the Equity
Definitions, for each Component, Counterparty shall deliver to Dealer on the
relevant Cash Settlement Payment Date an amount of cash in USD equal to the Net
Share Settlement Amount for such Component to the account specified by Dealer.
 
 
Relevant Price:
On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page “SUNE.N <equity> AQR” on such Valuation Date
in respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available or is,
in the Calculation Agent’s reasonable discretion, manifestly erroneous, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).
 
 
Settlement Currency:
USD.
 
 
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to “Physical
Settlement” and “Physically-settled” shall be read as references to “Net Share
Settlement” and “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.




 
7





NY\6378233.1

--------------------------------------------------------------------------------



 
 
Dividends:
 
 
 
     In respect of any Component:
 
 
 
Dividend Adjustments:
Counterparty agrees to notify Dealer promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty.  If an ex-dividend date
for any cash dividend or distribution on the Shares occurs at any time from, but
excluding, the Trade Date to, and including, the Expiration Date (or, if later,
the date one Settlement Cycle immediately preceding the date on which
Counterparty’s settlement obligations in respect of such Component are satisfied
in full) or if no ex-dividend date for a cash dividend or distribution by
Counterparty occurs during any regular dividend period of Counterparty (as
determined by the Calculation Agent) that falls, in whole or in part, after the
Trade Date and on or prior to the Expiration Date (or, if later, the date one
Settlement Cycle immediately preceding the date on which Counterparty’s
settlement obligations in respect of such Component are satisfied in full), then
in lieu of any adjustments as provided under “Method of Adjustment” below, the
Calculation Agent shall make such adjustments to the Strike Price, the Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment or other terms of the Transaction as it deems appropriate to preserve
for Dealer the intended economic benefits of the Transaction.
 
 
Adjustments:
 
 
 
     In respect of any Component:
 
 
 
Method of Adjustment:
Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended (a) by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the words
“material economic”, (b) by adding the words “or the Transaction” after the
words “theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c)
and 11.2(e)(vii) and (c) replacing the word “event” in Section 11.2(e)(vii) with
the words “corporate action by the Issuer”; provided further (i) that
adjustments may be made to account for changes in actual or expected volatility,
dividends, correlation, stock loan rate and liquidity relative to the relevant
Share, and (ii) (a) transactions described under "Summary—Recent Events—Proposed
Initial Public Offering of TerraForm Power, Inc." in the Offering Memorandum to
be dated as of June 4, 2014 (the “Offering Memorandum”) (to the extent the
Issuer owns at least 51% of the voting stock of TerraForm Power), including any
subsequent dispositions of Issuer's interests in TerraForm Power and (b)
transactions similar to the transactions described in clause (ii)(a) immediately
above (to the extent Counterparty owns at least 51% of the voting stock of the
entity involved in such transactions), will not constitute a Potential
Adjustment Event pursuant to Section 11.2(e)(vii) referenced above.
 
 
Extraordinary Events:
 
 
 




 
8





NY\6378233.1

--------------------------------------------------------------------------------



New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions (a)
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) the following clause shall be inserted at the end thereof:
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia that also
becomes Counterparty under the relevant Transaction following such Merger Event
or Tender Offer”.
 
 
Modified Calculation Agent Adjustment:
If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its commercially reasonable hedging or
hedge unwind activities in connection with the Transaction in a manner compliant
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer, consistently applied on a
non-discriminatory basis to transactions of the type of the Transaction, and if
such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.


For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by
replacing the parenthetical provision therein with the following: “(which may
include adjustments to account for any actual or expected changes in volatility,
dividends, correlation, stock loan rate or liquidity relevant to the Shares or
to the Transaction)”.
 
 




 
9





NY\6378233.1

--------------------------------------------------------------------------------



Announcement Event:
With respect to any Component, if an Announcement Event occurs, the Calculation
Agent will determine the economic effect of the Announcement Event on the
theoretical value of such Component (i) on or after the relevant Announcement
Date and (ii) on the Valuation Date or any earlier date of termination or
cancellation for such Component (in each case, which may include, without
limitation, any actual or expected change in volatility, dividends, correlation,
stock loan rate or liquidity relevant to the Shares or to such Component), and
if, in the case of clause (i) or (ii), such economic effect is material and
Dealer so elects, the Calculation Agent will (x) adjust the terms of such
Component to reflect such economic effect and (y) determine the effective date
of such adjustment; provided that, notwithstanding the foregoing, if the related
Merger Date or Tender Offer Date, as the case may be, or any subsequent related
Announcement Event, occurs on or prior to the effective date of such adjustment,
any further adjustment to the terms of such Component with respect to such
Merger Date, Tender Offer Date or Announcement Event pursuant to this
Confirmation and/or the Equity Definitions shall take such earlier adjustment
into account (and, for the avoidance of doubt, where Cancellation and Payment is
applicable, the Determining Party shall take into account such adjustment in
determining the Cancellation Amount). “Announcement Event” shall mean the
occurrence of an Announcement Date in respect of a Merger Event or Tender Offer,
notwithstanding the fact that such Merger Date or Tender Offer Date may not, or
may not be anticipated to, occur on or prior to the Valuation Date for the
related Component. The definition of “Announcement Date” in Section 12.1(l) of
the Equity Definitions shall be amended by (a) replacing the word “leads” in the
third line thereof and in the fifth line thereof with the words “could lead (as
determined by the Calculation Agent)” (b) deleting the word “firm” in the second
and fourth lines thereof and (c) inserting the words “, and any publicly
announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” at the end of clauses (i) and
(ii) thereof.
 
 
Consequences of Merger Events:
 
 
 
Merger Event:
 
 
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment.
 
 
(b) Share-for-Other:
Cancellation and Payment (Calculation Agent Determination).
 
 
(c) Share-for-Combined:
Component Adjustment (Calculation Agent Determination).
 
 
Tender Offer:
Applicable
 
 
Consequences of Tender Offers:
 
 
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment.
 
 
(b) Share-for-Other:
Modified Calculation Agent Adjustment.
 
 
(c) Share-for-Combined:
Modified Calculation Agent Adjustment.
 
 
Composition of Combined Consideration:
Not Applicable.




 
10





NY\6378233.1

--------------------------------------------------------------------------------



 
 
Nationalization, Insolvency and Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
 
 
Additional Disruption Events:
 
 
 
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” at the end of clause (A) thereof,
(ii) by the replacement of the word “Shares” with “Hedge Positions” in clause
(X) thereof; (iii) by adding the phrase “or announcement” immediately after the
phrase “due to the promulgation” in the third line thereof and adding the phrase
“formal or informal” before the word “interpretation” in the same line and (iv)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”.
 
 
Failure to Deliver:
Inapplicable
 
 
Insolvency Filing:
Applicable
 
 
Loss of Stock Borrow:
Applicable
 
 
Maximum Stock Loan Rate:
200 basis points per annum
 
 
Increased Cost of Stock Borrow:
Applicable
 
 
Initial Stock Loan Rate:
25 basis points per annum
 
 
Increased Cost of Hedging:
Applicable.
 
 




 
11





NY\6378233.1

--------------------------------------------------------------------------------



Hedging Disruption:
Applicable; provided that: (i)   Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following two phrases at the end of such
Section:
   “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above, and which constitute an integral element of Hedging
Party’s hedging activities with respect to any relevant Transaction, must be
available on commercially reasonable pricing terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “if all of the Transaction is affected by such Hedging
Disruption or, if less than all of the Transaction is affected by such Hedging
Disruption, the portion of the Transaction so affected”.
 
 
Hedging Party:
Dealer for all applicable Additional Disruption Events
 
 
Determining Party:
Dealer for all applicable Extraordinary Events
 
 
Acknowledgements:
 
 
 
Non-Reliance:
Applicable
 
 
Agreements and Acknowledgements
 
Regarding Hedging Activities:
Applicable
 
 
Additional Acknowledgements:
Applicable
Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:


 
(i)    Tax Disclosure.  Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.


 
(ii)    Commodity Exchange Act.  It is an “eligible contract participant” within
the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.






 
12





NY\6378233.1

--------------------------------------------------------------------------------



 
(iii)    Securities Act.  It is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act. Each of Dealer and Counterparty acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof.
Accordingly, Dealer represents and warrants to Counterparty that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:


 
(i)    Counterparty shall immediately provide written notice to Dealer upon
obtaining knowledge of the occurrence of an Event of Default; provided, however,
that should Counterparty be in possession of material non-public information
regarding Counterparty, Counterparty shall not communicate such information to
Dealer in connection with this Transaction until such information no longer
constitutes material non-public information.


 
(ii)    (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.


 
(iii)    Counterparty is not entering into the Transaction and will not make any
election hereunder for the purpose of (i) creating actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or (ii) raising or depressing or otherwise manipulating the price of the
Shares (or any security convertible into or exchangeable for the Shares), in
either case in violation of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”).
 
(iv)    Counterparty’s most recent Annual Report on Form 10-K, taken together
with all reports and other documents subsequently filed by it with the
Securities and Exchange Commission pursuant to the Exchange Act, when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.






 
13





NY\6378233.1

--------------------------------------------------------------------------------



 
(v)    The Shares issuable upon exercise of all Warrants (the “Warrant Shares”)
(a) have been duly authorized and, when delivered pursuant to the terms hereof,
shall be validly issued, fully-paid and non-assessable, and such issuance of the
Warrant Shares shall not be subject to any preemptive or similar rights and (b)
a number of Warrant Shares equal to the Maximum Delivery Amount has been
accepted for listing or quotation on the Exchange, subject to notice of
issuance; and Counterparty shall ensure that at all times until its delivery
obligations hereunder have been met in full that the total number of Shares
reserved for issuance hereunder is at least equal to the Maximum Delivery
Amount.


 
(vi)    Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase 29,027,520 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization. In addition, as of the Trade Date
and the Premium Payment Date (a) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (b) the capital of Counterparty is adequate to conduct the business
of Counterparty; and (c) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.


 
(vii)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.
 
(viii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.


 
(ix)    Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Dealer or any governmental agency.


 
(x)    Counterparty shall deliver to Dealer on the Effective Date an opinion of
counsel, dated as of such date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and clauses (v)(a) and (vii) above.


 
(xi)    [Reserved]
 
(xii)    To Counterparty’s knowledge, other than general provisions of the
Delaware General Corporation Law, no U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares or the Issuer would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates having the power to vote, owning or holding
(however defined) Shares.






 
14





NY\6378233.1

--------------------------------------------------------------------------------



 
(xiii)    During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act (“Regulation M”).


(xiv)    If Cash Settlement is applicable, on each day during the Settlement
Period, neither Counterparty nor any “affiliate” or “affiliated purchaser” (each
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares.


 
(xv)    Any transaction that Dealer makes with respect to the Shares during the
period beginning on the first day of the Settlement Period (or, if earlier, the
time at which Counterparty delivers notice of its Cash Settlement election) and
ending at the close of business on the final day of the Settlement Period shall
be made by Dealer at Dealer’s sole discretion for Dealer’s own account and
Counterparty shall not have, and shall not attempt to exercise, any influence
over how, when, whether or at what price Dealer effects such transactions,
including, without limitation, the prices paid or received by Dealer per Share
pursuant to such transactions, or whether such transactions are made on any
securities exchange or privately.
 
(xvi)    Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.
 
(xvii)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
 
(xviii)    Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliate is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.
Miscellaneous:


 
Netting and Setoff.  Both parties waive any rights to set-off or net, including
in any bankruptcy proceedings of Issuer, amounts due either party with respect
to any Transaction hereunder against amounts due to either party from the other
party under any other agreement between the parties.


 
Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).


 
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction outside of Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.


 
No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.






 
15





NY\6378233.1

--------------------------------------------------------------------------------



 
Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.


 
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events.  If Counterparty owes Dealer any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event
(x) that is within Counterparty’s control or (y) as a result of which the Shares
have changed into cash) or pursuant to Section 6(d)(ii) of the Agreement (except
in the case of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, other than
an Event of Default or a Termination Event that resulted from an event or events
outside Counterparty’s control) (a “Counterparty Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy any such
Counterparty Payment Obligation by delivery of Termination Delivery Units (as
defined below) by (A) giving irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Early Termination Date or other date the
transaction is terminated, as applicable (“Notice of Counterparty Termination
Delivery”) and (B) remaking the representation set forth under “No Material
Non-Public Information” below on the date of such notice; provided that if
Counterparty does not validly elect (or is not permitted to elect) to satisfy
its Counterparty Payment Obligation by delivery of Termination Delivery Units,
Counterparty shall satisfy its Counterparty Payment Obligation by delivery of
Termination Delivery Units.  On a date determined by the Calculation Agent that
is within a commercially reasonable period of time following receipt of a Notice
of Counterparty Termination Delivery or a notice from Dealer requiring
Counterparty to satisfy its Counterparty Payment Obligation by delivery of
Termination Delivery Units, as the case may be, Counterparty shall deliver to
Dealer a number of Termination Delivery Units having a cash value equal to the
amount of such Counterparty Payment Obligation (as determined by the Calculation
Agent in a commercially reasonable manner), subject to the provisions set forth
opposite the caption “Registration/Private Placement Procedures” below.  If the
provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.11 (modified as described above) and 9.12 of the Equity
Definitions shall be applicable, except that all references to “Shares” shall be
read as references to “Termination Delivery Units”.


 
“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, the Calculation Agent shall determine the composition
of such consideration in its sole discretion.






 
16





NY\6378233.1

--------------------------------------------------------------------------------



 
Registration/Private Placement Procedures.  If, in the good faith reasonable
judgment of Dealer, any Shares or Termination Delivery Units deliverable to
Dealer hereunder, for any reason, would be in the hands of Dealer subject to any
applicable restrictions on transfer (including, without limitation, any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units) pursuant to any applicable federal or
state securities law or otherwise (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Termination Delivery Units being “restricted securities”, as such term
is defined in Rule 144) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto, at the sole election of
Counterparty, unless waived by Dealer. Notwithstanding the foregoing, solely in
respect of any Warrants exercised or deemed exercised on any Exercise Date,
Counterparty shall elect, prior to the first Settlement Date for the first
Exercise Date, a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make commercially reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement Settlement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder. If the Private Placement Settlement or
the Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.


 
Share Deliveries.  Counterparty acknowledges and agrees that, to the extent that
Dealer (or its affiliate) is not then an affiliate, as such term is used in Rule
144, of Counterparty and has not been such an affiliate of Counterparty for 90
days (it being understood that Dealer or its affiliate shall not be considered
such an affiliate of Counterparty solely by reason of its right to receive
Shares pursuant to a Transaction hereunder), any Shares or Termination Delivery
Units delivered hereunder either prior to or after the first anniversary of the
Premium Payment Date shall be eligible for resale under Rule 144 or any
successor provision at all times following such first anniversary, and
Counterparty agrees that any Shares or Termination Delivery Units delivered
after such first anniversary shall not bear any legends restricting, or
referring to restrictions on, the resale of such securities, and, with respect
to any Shares or Termination Delivery Units delivered prior to such first
anniversary, on such first anniversary Counterparty shall remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any restrictions on resale under the Securities Act from
the certificates representing such Shares or Termination Delivery Units, without
any requirement for the delivery of any certificate, consent, agreement, opinion
of counsel, notice or any other document, any transfer tax stamps or payment of
any other amount or any other action by Dealer or such affiliate. Counterparty
further agrees that with respect to any Shares or Termination Delivery Units
delivered hereunder at any time after 6 months from the Premium Payment Date but
prior to 1 year from the Premium Payment Date, to the extent that Counterparty
then satisfies the current information requirement of Rule 144, Counterparty
shall promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any such
restrictions or requirements from the certificates representing such Share or
Termination Delivery Units upon delivery by Dealer or its affiliate to
Counterparty or such transfer agent of any customary seller’s and broker’s
representation letters in connection with resales of such Shares or Termination
Delivery Units pursuant to Rule 144, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer or such affiliate. Notwithstanding anything to the
contrary herein, Counterparty agrees that any delivery of Shares or Termination
Delivery Units shall be effected by book-entry transfer through the facilities
of the Clearance System if, at the time of such delivery, the certificates
representing such Shares or Termination Delivery Units would not contain any
restrictive legend as described above. Notwithstanding anything to the contrary
herein, to the extent the provisions of Rule 144 or any successor rule are
amended, or the applicable interpretation thereof by the Securities and Exchange
Commission or any court changes after the Trade Date, Counterparty shall in good
faith cooperate with Dealer to the extent necessary, if in the opinion of
counsel of Counterparty, any amendments or modifications to the terms hereof are
appropriate to comply with Rule 144, including Rule 144(b) or any successor
provision, as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.


 
No Material Non-Public Information.  Counterparty represents and warrants to
Dealer that it is not aware of any material nonpublic information concerning
itself, the Shares or option contracts related to the Shares.






 
17





NY\6378233.1

--------------------------------------------------------------------------------



 
Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery (after taking into account
any Shares deliverable pursuant to any Other Warrant Transactions (as defined
below) and any Shares deliverable pursuant to any other warrants and/or warrant
transactions entered into between Counterparty and Dealer) would result in the
Section 16 Equity Percentage (as defined below) exceeding 9% or the existence of
an Excess Ownership Position as set forth in clause (2) of the definition
thereof. Any purported delivery hereunder shall be void and have no effect to
the extent (but only to the extent) that such delivery would result in the
Section 16 Equity Percentage (as defined below) exceeding 9% or the existence of
such an Excess Ownership Position. If any delivery owed to Dealer or exercise
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery and Dealer’s right to exercise a
Warrant shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Clearance System
Business Day after, Dealer gives notice to Counterparty that such exercise or
delivery would not result in the Section 16 Equity Percentage (as defined below)
exceeding 9% or the existence of such an Excess Ownership Position.


“Other Warrant Transactions” means any warrant transaction that (x) is entered
into by Dealer and Counterparty within 30 days prior to or following the date
hereof and (y) except with respect to the number of warrants, the strike price,
the expiration dates, the final disruption dates and/or the premium, as
applicable, is substantially similar hereto.






 
18





NY\6378233.1

--------------------------------------------------------------------------------



 
Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, provide Dealer with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Warrant Equity Percentage (as defined below) is (a) equal to or greater than
4.5% and (b) greater by 0.5% or more than the Warrant Equity Percentage set
forth in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Warrant Equity
Percentage as of the date hereof) and, if such repurchase, or the intention to
effect the same, would constitute material nonpublic information with respect to
Counterparty or the Shares, Counterparty shall make public disclosure thereof at
or prior to delivery of such Repurchase Notice. The “Warrant Equity Percentage”
as of any day is the fraction, expressed as a percentage, of (1) the numerator
of which is the sum of (A) the product of the Number of Warrants and the Warrant
Entitlement and (B) the number of Shares underlying any Other Warrant
Transaction between Counterparty as seller and Dealer as buyer and (2) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling person (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, an “insider” as defined
under Section 16 of the Exchange Act, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expense (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Counterparty’s failure to provide Dealer with a Repurchase
Notice on the day and in the manner specified herein, and to reimburse, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall be relieved from liability to the extent
that the Indemnified Person fails promptly to notify Counterparty of any action
commenced against it in respect of which indemnity may be sought hereunder;
provided that failure to notify Counterparty (x) shall not relieve Counterparty
from any liability hereunder to the extent it is not materially prejudiced as a
result thereof and (y) shall not, in any event, relieve Counterparty from any
liability that it may have otherwise than on account of this indemnity
agreement. Counterparty shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.






 
19





NY\6378233.1

--------------------------------------------------------------------------------



 
Limitation On Delivery of Shares.  


Notwithstanding anything herein or in the Agreement to the contrary, in no event
shall Counterparty be required at any time to deliver any Shares hereunder to
the extent that the number of Shares otherwise deliverable would exceed two
times the Number of Shares (the “Maximum Delivery Amount”). Notwithstanding
anything to the contrary in the Agreement, this Confirmation or the Equity
Definitions, in no event shall the Maximum Delivery Amount be subject to
adjustment, other than any adjustment that, to the extent that such adjustment
would cause the Maximum Delivery Amount to exceed the number of Available
Shares, results from actions of Counterparty or events within Counterparty’s
control. Counterparty represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Maximum
Delivery Amount is equal to or less than the number of authorized but unissued
Shares of Counterparty that are not reserved for future issuance in connection
with transactions in the Shares other than the Transaction (such Shares, the
“Available Shares”). In the event that, notwithstanding the preceding sentence,
Counterparty shall not have delivered the full number of Shares otherwise
deliverable hereunder because Counterparty has insufficient authorized but
unissued Shares that are not reserved for future issuance under transactions
other than the Transaction (the resulting deficit, the “Deficit Shares”),
Counterparty shall be continually obligated to deliver, from time to time until
the full number of Deficit Shares have been delivered pursuant to this
paragraph, Shares when, and to the extent, that (A) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved and
(C) Counterparty additionally authorizes any unissued Shares that are not
reserved for such other transactions. Counterparty shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and promptly deliver such Shares thereafter. Notwithstanding
the provisions of Section 5 of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.






 
20





NY\6378233.1

--------------------------------------------------------------------------------



 
Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which (1)
Counterparty shall be the sole Affected Party and (2) the Transaction shall be
the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:


(i) Dealer in good faith reasonably determines that it is advisable to terminate
a portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations;


(ii) any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act), other than Issuer or its subsidiaries, or Issuer’s or its
subsidiaries’ employee benefit plans, files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the voting stock of Issuer representing 50.0% or more of the
total voting power of all outstanding classes of such voting stock entitled to
vote generally in the election of Issuer’s directors, or has the power, directly
or indirectly, to elect a majority of the members of Counterparty’s board of
directors;


(iii) Counterparty consolidates with, enters into a binding share exchange,
merger or similar transaction with or into another person other than one or more
of its subsidiaries or Counterparty sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of its assets, or any person
consolidates with, or merges with or into, Counterparty, in any such event;
provided that any merger, binding share exchange, consolidation or similar
transaction pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction will be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction will not
constitute an Additional Termination Event; or


(iv) the holders of the Counterparty’s capital stock approve any plan or
proposal for the liquidation or dissolution of Counterparty (whether or not
otherwise in compliance with the applicable indenture);


provided that, notwithstanding the foregoing, an Additional Termination Event
will not be deemed to have occurred if at least 90% of the consideration paid
for Counterparty’s common stock in a transaction or transactions described under
clasues (ii) and (iii) above, excluding cash payments for any fractional share
and cash payments made pursuant to dissenters’ appraisal rights, consists of
shares of common stock traded on The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors), or will be so traded immediately following the merger,
consolidation or other transaction, and, as a result therefrom, the “Shares” are
composed of such consideration; provided further that, notwithstanding anything
to the contrary in the foregoing, (A) to the extent Counterparty owns at least
51% of the voting stock of TerraForm Power, the transactions described under
"Summary—Recent Events—Proposed Initial Public Offering of TerraForm Power,
Inc." in the Offering Memorandum (including any subsequent dispositions of
Counterparty’s interests in TerraForm Power) and (B) transactions similar to the
transactions described in clause (A) immediately above (to the extent
Counterparty owns at least 51% of the voting stock of the entity involved in
such transaction) will not constitute an Additional Termination Event.


Notwithstanding anything to the contrary herein or in the Equity Definitions or
the Agreement, any Counterparty Payment Obligation shall, for all purposes, be
calculated without regard to the provisions set forth under “Limitation on
Delivery of Shares” above; provided that the number of Shares deliverable
pursuant to the provisions set forth under “Alternative Calculations and
Counterparty Payment on Early Termination and on Certain Extraordinary Events”
above (if applicable) shall not exceed the applicable Maximum Delivery Amount.






 
21





NY\6378233.1

--------------------------------------------------------------------------------



 
Right to Extend.  Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Net Share Amount with respect to one or more Components), if
Dealer determines, in its reasonable discretion, based on advice of counsel in
the case of the immediately following clause (ii), that such extension is
reasonably necessary or appropriate to (i) preserve Dealer’s (or its
affiliate’s) commercially reasonable hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market or any other relevant market (it being understood that no such
postponement shall be permitted unless such liquidity conditions are materially
reduced from liquidity conditions on the Trade Date) or (ii) to enable Dealer
(or its affiliate) to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer (or such affiliate) were Counterparty or an
affiliate of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (or such affiliate), consistently applied, on a non-discriminatory
basis, to transactions of the type of this Transaction.






 
22





NY\6378233.1

--------------------------------------------------------------------------------



 
Transfer or Assignment.  Counterparty may not transfer any of its obligations
hereunder without the prior written consent of Dealer. Notwithstanding any
provision of the Agreement to the contrary, Dealer may, subject to applicable
law, freely transfer and assign all of its rights and obligations under the
Transaction without the consent of Counterparty; provided that the following
conditions are satisfied (i) the transferee being a United States person (as
defined in the Internal Revenue Code of 1986, as amended) or provides
Counterparty either a United States Internal Revenue Service Form W-8IMY
(together with a Form W-9 or W-8ECI attached with respect to each beneficial
owner) or Form W-8ECI and (ii) in Dealer’s reasonable determination,
Counterparty will not be required, as a result of such transfer, to pay the
transferee an amount under Section 2(d)(i)(4) of the Agreement greater than the
amount, if any, that Counterparty would have been required to pay to Dealer in
the absence of such transfer.


If, as determined in Dealer’s commercially reasonable discretion, (a) at any
time (1) the Section 16 Equity Percentage exceeds 9%; (2) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local (including non-U.S.) laws,
rules, regulations or regulatory orders, or any organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership, or could be reasonably viewed as meeting any of the foregoing, in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state, federal or non-U.S.
regulator) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under Applicable Restrictions, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination; (3) Dealer or any “affiliate” or
“associate” of Dealer would own in excess of 13.5% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law; or (4) at such
time as Counterparty is subject to the Federal Power Act, Dealer (including any
person subject to aggregation of Shares with Dealer) would own, beneficially
own, constructively own, control, hold the power to vote or otherwise meet a
relevant definition of ownership under the Federal Power Act in excess of a
number of Shares equal to 9.9% of the outstanding Shares (any such condition
described in clause (1), (2), (3) or (4) an “Excess Ownership Position”), and
(b) Dealer is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
an Excess Ownership Position no longer exists following such partial
termination. In the event that Dealer so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Warrants equal to the Terminated Portion (allocated
among the Components thereof in the discretion of Dealer), (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such Transaction shall be the only Terminated Transaction (and, for the
avoidance of doubt, the provisions set forth under the caption “Alternative
Calculations and Counterparty Payment on Early Termination and on Certain
Extraordinary Events” shall apply to any amount that is payable by Counterparty
to Dealer pursuant to this sentence). The “Section 16 Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the number of Shares that Dealer and any of its affiliates subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of Section
13 of the Exchange Act) without duplication on such day (or to the extent that
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.


Designation by Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.






 
23





NY\6378233.1

--------------------------------------------------------------------------------



 
Amendments to Equity Definitions.  


(a) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Counterparty.”


(b) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by: (i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); (ii)
replacing “will lend” with “lends” in subsection (B); and (iii) replacing the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares” with
the phrase “such Lending Party does not lend Shares” in the penultimate
sentence;


(c) Section 12.9(b)(v) of the Equity Definitions is hereby amended by: (i)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); (ii) (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other”; and (iii) deleting subsection (X) in its entirety and the words “or (Y)”
immediately following subsection (X); and


(d) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.


 
Severability; Illegality.  Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.


 
Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.


 
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).


Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.






 
24





NY\6378233.1

--------------------------------------------------------------------------------



 
Early Unwind.  In the event the sale of the “Optional Notes” (as defined in the
Purchase Agreement dated as of June 4, 2014 between Counterparty and Deutsche
Bank Securities Inc. and Goldman, Sachs & Co., as representatives of the initial
purchasers party thereto) is not consummated with the initial purchasers thereof
for any reason by the close of business in New York on June 10, 2014 (or such
later date as agreed upon by the parties) (June 10, 2014 or such later date as
agreed upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (a) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (b) each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.


 
Payment by Counterparty. In the event that, following the payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default and,
as a result, Dealer owes to Counterparty an amount calculated under Section 6(e)
of the Agreement, or (ii) Dealer owes to Counterparty, pursuant to Section 12.7
or Section 12.9 of the Equity Definitions, an amount calculated under Section
12.8 of the Equity Definitions, such amount shall be deemed to be zero.






 
25





NY\6378233.1

--------------------------------------------------------------------------------



 
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol.  The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section:
Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity;
Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.
The Local Business Days for such purposes in relation to Dealer and Counterparty
is New York, New York, USA.
The following are the applicable email addresses.
Portfolio Data: Dealer: MarginServicesPortRec@barclays.com
Counterparty: BWuebbels@sunedison.com
Notice of discrepancy: Dealer: PortRecDiscrepancey@barclays.com and
paul.robinson1@barclayscapital.com
Counterparty: BWuebbels@sunedison.com
Dispute Notice: Dealer: EMIRdisputenotices@barclays.com and
paul.robinson1@barclayscapital.com
Counterparty: BWuebbels@sunedison.com
NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this Section (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into this Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to this Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of this Agreement.
Counterparty confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.


 
Governing Law; Jurisdiction:    THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.



Amendment: This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.
Offices:
(i) The Office of Dealer for the Transaction is:
London



 
26





NY\6378233.1

--------------------------------------------------------------------------------



(ii) The Office of Counterparty for the Transaction is:
Not applicable


Tax forms. Dealer will deliver to Counterparty a United States Internal Revenue
Service Form W-8IMY (together with a W-9 attached with respect to the beneficial
owner) or any successor of such form (i) before the first payment date under
this Confirmation and (ii) promptly upon reasonable demand by the Counterparty.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
SunEdison, Inc.
501 Pearl Drive
St. Peters, MO 63376

                Attn: Brian Wuebbels
    EVP and Chief Financial Officer
Fax: (636) 474-5000


(b) Dealer
Barclays Capital Inc.
745 Seventh Ave
New York, NY 10019
Attention: Paul Robinson
Phone: (+1) 212-526-0111
Fax: (+1) 917-522-0458
with a copy to:
Barclays Capital Inc.
745 Seventh Ave
New York, NY 10019
Attention: Legal, Equity Derivatives
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB


Payment information. For purposes of the Agreement (unless otherwise specified
in the Agreement), payment instructions for the parties shall be:


(a) Dealer Payment Instructions:
            Barclays Bank PLC
ABA: 026-002-574
BIC: BARCUS33
Account: 50038524
Beneficiary: BARCGB33
REF: Barclays Bank PLC London Equity Derivative
(b) Account for delivery of Shares to Dealer: To be provided by Dealer
(c) Counterparty Payment Instructions: To be provided by Counterparty



 
27





NY\6378233.1

--------------------------------------------------------------------------------

Exhibit 10.10


EXECUTION VERSION



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees (a) to check this Confirmation and (b) to confirm
that the foregoing correctly sets forth the terms of the Transaction by signing
in the space provided below and returning to Dealer a facsimile or electronic
version of the fully-executed Confirmation. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
BARCLAYS CAPITAL INC., ACTING AS AGENT
FOR BARCLAYS BANK PLC
By:
/s/ Amanda Cai
Name: Amanda Cai
Title: AVP Structured Derivatives

                        


Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
SUNEDISON, INC.
By:
/s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP & CFO







ANNEX A
Registration Settlement and Private Placement Settlement


(i)
If Counterparty elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Dealer (or any affiliate designated by Dealer)
of the Restricted Shares or the exemption pursuant to Section 4(1) or Section
4(3) of the Securities Act for resales of the Restricted Shares by Dealer (or
any such affiliate of Dealer). Dealer or its affiliate and Counterparty shall
enter into a private placement agreement that is customary in form and substance
for private placements of equity securities of its size and in Counterparty’s
particular industry in connection with any Private Placement Settlement
(including the resale of the Restricted Shares and any Make-Whole Shares by
Dealer or its affiliate), which agreement shall include, without limitation,
customary representations, covenants, blue sky and other governmental filings
and/or registrations (with best efforts to obtain any necessary consents),
indemnities to Dealer and its affiliates, due diligence rights (for Dealer or
its affiliate or any potential buyer of the Restricted Shares or Make-Whole
Shares, as the case may be, designated by Dealer or its affiliate), and using
best efforts to obtain customary opinions and certificates, and such other
documentation as is customary for private placement agreements for an offering
of its size and in Counterparty’s particular industry, all commercially
reasonably acceptable to Dealer or its affiliate.

(ii)
If Counterparty elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period) file and use its commercially
reasonable efforts to make effective under the Securities Act a registration
statement or supplement or amend an outstanding registration statement in form
and substance reasonably satisfactory to Dealer, to cover the resale of such
Restricted Shares (and any Make-whole Shares) in accordance with customary
resale registration procedures, including entry by Dealer or its affiliate and
Counterparty into an underwriting agreement that is customary in form and
substance for registered secondary equity offerings of its size and in
Counterparty’s particular industry, including, without limitation, covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities, due diligence rights (for Dealer, its affiliate or
any potential buyer of the Restricted Shares or Make-whole Shares, as the case
may be, designated by Dealer or its affiliate), opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements for offerings of its size and in Counterparty’s particular industry,
all reasonably acceptable to Dealer or its affiliate. If Dealer or its
affiliate, in its sole discretion, is not satisfied with such procedures and
documentation, Private Placement Settlement shall apply. If Dealer or its
affiliate is satisfied with such procedures and documentation, it shall sell the
Restricted Shares (or any Make-whole Shares) pursuant to such registration
statement during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Restricted Shares (or any Make-whole
Shares) and ending on the earliest of (i) the Exchange Business Day on which
Dealer or its affiliate completes the sale of all Restricted Shares or, in the
case of settlement of Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales exceed the
Counterparty Payment Obligation and (ii) the date upon which all Restricted
Shares (and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.

(iii)
If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Dealer or its
affiliate by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”), at its option, either in
cash or in a number of Restricted Shares (“Make-whole Shares”, provided that the
aggregate number of Restricted Shares and Make-whole Shares delivered shall not
exceed the Maximum Delivery Amount) that, based on the Relevant Price on the
last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Relevant Price), has a value equal to the Additional
Amount. If Counterparty elects to pay the Additional Amount in Make-whole
Shares, Counterparty shall elect whether the requirements and provisions for
either Private Placement Settlement or Registration Settlement shall apply to
such payment. This provision shall be applied successively until the Additional
Amount is equal to zero, subject to “Limitation on Delivery of Shares”. “Freely
Tradeable Value” means the value of the number of Shares delivered to Dealer or
its affiliate which such Shares would have if they were freely tradeable
(without prospectus delivery) upon receipt by Dealer or its affiliate, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.





ANNEX B


The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.


Strike Price:
USD 37.2060

Premium:
USD 4,120,000.00

Final Disruption Date:
August 24, 2020.





ANNEX C




For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component


Expiration Date


Number of Warrants


1
4/16/2020
12,404
2
4/17/2020
12,404
3
4/20/2020
12,404
4
4/21/2020
12,404
5
4/22/2020
12,404
6
4/23/2020
12,404
7
4/24/2020
12,404
8
4/27/2020
12,404
9
4/28/2020
12,404
10
4/29/2020
12,404
11
4/30/2020
12,404
12
5/1/2020
12,404
13
5/4/2020
12,404
14
5/5/2020
12,404
15
5/6/2020
12,404
16
5/7/2020
12,404
17
5/8/2020
12,404
18
5/11/2020
12,404
19
5/12/2020
12,404
20
5/13/2020
12,404
21
5/14/2020
12,404
22
5/15/2020
12,404
23
5/18/2020
12,404
24
5/19/2020
12,404
25
5/20/2020
12,404
26
5/21/2020
12,404
27
5/22/2020
12,404
28
5/26/2020
12,404
29
5/27/2020
12,404
30
5/28/2020
12,404
31
5/29/2020
12,404
32
6/1/2020
12,404
33
6/2/2020
12,404
34
6/3/2020
12,404
35
6/4/2020
12,404
36
6/5/2020
12,404
37
6/8/2020
12,404
38
6/9/2020
12,404
39
6/10/2020
12,404
40
6/11/2020
12,404
41
6/12/2020
12,404
42
6/15/2020
12,404
43
6/16/2020
12,404
44
6/17/2020
12,404
45
6/18/2020
12,404
46
6/19/2020
12,404
47
6/22/2020
12,404
48
6/23/2020
12,404
49
6/24/2020
12,404
50
6/25/2020
12,404
51
6/26/2020
12,404
52
6/29/2020
12,404
53
6/30/2020
12,404
54
7/1/2020
12,404
55
7/2/2020
12,404
56
7/6/2020
12,404
57
7/7/2020
12,404
58
7/8/2020
12,404
59
7/9/2020
12,404
60
7/10/2020
12,460
















 
 





NY\6378233.1